UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7313


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GARY L. DAVIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:90-cr-00085-MOC-7)


Submitted:   December 13, 2012             Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary L. Davis, Appellant Pro Se.    Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary   L.    Davis       appeals   the   district    court’s     order

denying his    motion     for    a    second   sentence   reduction       under    18

U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find   no   reversible    error.         Accordingly,     we    affirm    for     the

reasons stated by the district court.                United States v. Davis,

No. 3:90-cr-00085-MOC-7 (W.D.N.C. July 24, 2012).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the     materials   before     this     court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2